Case: 18-30622      Document: 00515068953         Page: 1    Date Filed: 08/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 18-30622                          August 8, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
JOHNNY SMITH,

                                                 Petitioner-Appellant

v.

CLAYTON JOHNSON,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:17-CV-1138


Before REAVLEY, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Johnny Smith, federal prisoner # 33172-034, filed a 28 U.S.C. § 2241
habeas petition challenging his disciplinary conviction asserting that the
Disciplinary Hearing Officer (DHO) violated his due process rights by not
providing him with a copy of an electronic message used to support his
conviction. The district court denied the petition because Smith received due
process in accordance with Wolff v. McDonnell, 418 U.S. 539, 556 (1977). Smith


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30622     Document: 00515068953    Page: 2   Date Filed: 08/08/2019


                                 No. 18-30622

appeals. We review the district court’s factual findings for clear error and its
conclusions of law de novo. Henson v. U.S. Bureau of Prisons, 213 F.3d 897,
898 (5th Cir. 2000).
      “Prison disciplinary proceedings are not part of a criminal prosecution,
and the full panoply of rights due a defendant in such proceedings does not
apply.” McDonnell, 418 U.S. at 556. Even if a prisoner establishes that he was
denied the procedural protections guaranteed by McDonnell, to obtain habeas
relief, he must further establish that he was prejudiced by the constitutional
violation. Simpson v. Ortiz, 995 F.2d 606, 609 (5th Cir. 1993). Smith has failed
to allege any prejudice arising from the DHO’s failure to provide him with a
copy of the message. Additionally, Smith admitted the violation of prison rules.
Smith has not shown that the alleged due process violation had a substantial
or injurious effect in determining the outcome of the disciplinary proceeding.
See Williams v. Johnson, 171 F.3d 300, 307 (5th Cir. 1999).
      The judgment of the district court is AFFIRMED.




                                       2